Citation Nr: 0534177	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for bilateral hand 
arthritis, claimed as secondary to service-connected 
left elbow fracture residuals.

3.	Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected head 
injury residuals.

4.	Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a right hand injury based on Department of 
Veterans Affairs (VA) medical treatment in February 
1991.

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to January 1975, from May 1976 to February 1977, 
and from April to December 1980.  

The issue concerning entitlement to service connection for a 
back disorder is before the Board of Veterans' Appeals 
(Board) from an April 1981 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The matter of benefits pursuant to 
38 U.S.C.A. § 1151 was denied in an October 1991 rating 
decision.  The issues concerning entitlement to service 
connection for bilateral hand arthritis (claimed as secondary 
to service-connected left elbow fracture residuals) and for a 
cervical spine disorder (claimed as secondary to service-
connected head injury residuals) are before the Board from a 
July 1997 rating decision by the VA RO in Los Angeles, 
California.  Service connection for PTSD was denied by the RO 
in a June 2002 rating action.  The veteran's claims are 
currently under the jurisdiction of the Phoenix, Arizona RO.  

The veteran failed to report for a scheduled Board hearing in 
February 1999.  The Board remanded the case in February 2000 
so that he could be scheduled for another Board hearing.  He 
again failed to report for a Travel Board hearing in July 
2003, but provided good cause as to his failure to report.  
In December 2003, the Board remanded the veteran's claim so 
that he could be scheduled for a Board hearing.  He provided 
testimony at a hearing at the RO before the undersigned in 
February 2005.  

The Board observes that the matter concerning the veteran's 
service connection claim regarding his claimed back disorder 
has been essentially developed by VA as being one involving 
whether or not new and material evidence has been submitted 
by the veteran sufficient to reopen his claim.  See July 1997 
rating decision.  However, careful review of the voluminous 
evidentiary record shows that an April 1981 rating decision 
denied service connection for "low back pain."  The veteran 
is shown to have perfected an appeal to the denial of service 
connection for low back pain.  See May 1981 notice of 
disagreement (NOD), June 1981 statement of the case (SOC), 
and July 1981 substantive appeal (VA Form 1-9).  As such, 
irrespective of the fact that the RO essentially "reopened" 
the veteran's claim as part of a January 2003 rating 
decision, the issue is more appropriately characterized as 
set out on the title page of this case and the Board will 
consider the veteran's claim on a de novo basis.  

Finally, as to the veteran's claim for a right hand injury 
pursuant to 38 U.S.C.A. § 1151, the Board notes that, as set 
forth in detail below, it appears that the RO received the 
veteran's substantive appeal on February 9, 2004, as noted in 
the December 2004 supplemental statement of the case (SSOC).  
However, the veteran's appeal is not associated with the 
claims files.  The Board trusts that the RO will locate the 
veteran's substantive appeal and associate it will the claims 
files and that the matter is, thus, properly before the Board 
at this time.

For the reasons explained below, the claims on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  All pertinent notice requirements of the VCAA 
and implementing regulations appear to be met.  VCAA notice 
was provided to the veteran in June 2003 (service connection 
issues) and March 2004 (38 U.S.C.A. § 1151 claim), prior to 
the certification of the claims to the Board.

Evidence of record appears to indicate that the veteran 
sought Social Security Administration (SSA) disability 
benefits.  See May 2000 letter to the RO from the Arizona 
Department of Economic Security (Disability Determination 
Service).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA.  See Tetro v. Gober, supra. Accordingly, the veteran's 
SSA records should be obtained in connection with his claims. 

During his February 2005 hearing, the veteran testified that 
he was informed by VA physicians that his bilateral hand 
arthritis was due to his service-connected left elbow 
fracture residuals.  See page 3 of hearing transcript 
(transcript).  He added that physicians at the VA medical 
centers (VAMC) in Los Angeles, California and Phoenix, 
Arizona, told him that his cervical spine problems were 
related to his service-connected head injury residuals.  See 
page 6 of transcript.  The veteran also mentioned that he was 
treated for back problems, that he claims were related to his 
being assaulted in service, at the VAMCs in Los Angeles and 
Phoenix.  Review of the claim files shows that the most 
recent VA medical records from these two named facilities are 
dated in December 1996 (Los Angeles) and January 2003 
(Phoenix).  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and such records may have bearing on the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, they 
must be obtained.

The veteran is shown to have complained of back pain during 
his active service on several occasions, including in 
November and December 1974, and in November 1976.  A back 
disorder, however, was not diagnosed at those times.  A 
September 1982 VA progress note shows that the veteran 
complained of back pain since being mugged in Germany in 
October 1980.  A Report of Investigation (Line of Duty and 
Misconduct Status) report shows that the veteran was admitted 
to Wurzburg Army Hospital in October 1980 following his being 
assaulted; he was struck on the head by a beer bottle.  

The veteran also claims that he has arthritis of the hands 
and a cervical spine disorder secondary to, respectively, his 
service-connected left elbow fracture residuals and head 
injury residuals.  A June 1987 VA X-ray report shows findings 
of left hand deformity; old fractures were noted.  Right hand 
arthritis was diagnosed on VA X-ray examination in October 
1998.  A January 1987 VA Medical Certificate shows that 
cervical spine X-ray examination revealed a fracture of the 
spinous process at C7.  A VA consultation sheet, also dated 
in January 1987, indicates that the veteran reported being 
hit in the back of the neck with a steel rod.  Other records 
on file concerning the veteran's claimed neck disorder 
include the report of a May 2000 VA general medical 
examination which shows that the veteran provided a history 
of intermittent neck pain since a 1978 motorcycle accident 
and a 1982 fall.  

The veteran has not been afforded VA examinations to 
ascertain the etiology of his claimed back disorder.  This 
should be accomplished.  A VA examination is also needed to 
conclusively establish the etiology of the veteran's 
bilateral hand arthritis and cervical spine disorder, 
including if these disorders were "aggravated" by his 
service-connected left elbow fracture residuals and head 
injury residuals, respectively.  38 C.F.R. 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The matter of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for residuals of a right hand injury based on VA 
treatment in February 1991 was addressed in the course of the 
February 2005 hearing, however, as noted above, review of the 
claim folders shows that the veteran's substantive appeal is 
not currently associated with the claims file.  Review of the 
procedural history of this claim shows that the veteran 
submitted his claim in May 1991, the RO denied the claim in 
October 1991, and the veteran thereafter submitted a notice 
of disagreement in December 1991.  A February 1982 letter 
informed the veteran that VA had ordered that all denials of 
such claims were to be deferred.  See Gardner v. Derwinski, 
infra.  The letter also informed the veteran that he would 
receive a SOC as to this matter.  Thereafter, an October 1995 
rating again denied his claim.  Not until January 2004 was 
the veteran issued a SOC as to this matter.  The December 
2004 SSOC indicates that his VA Form 9 was received by the RO 
on February 9, 2004, but that substantive appeal is not 
currently associated with the claims files.  For the purposes 
of this remand, the Board will trust that the RO received and 
properly recorded the date of receipt of the veteran's 
substantive appeal as to this claim, and that the claim is 
ready for appellate consideration.  The Board believes the 
veteran's substantive appeal should be located and associated 
with the veteran's claims files.  If it cannot be located, he 
must be provided with the rules and regulations regarding the 
timeliness of submission of a substantive appeal, as set 
forth below.

The veteran also seeks entitlement to VA disability 
compensation benefits for a right hand injury pursuant to the 
provisions of 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The veteran's original claim for compensation benefits under 
38 U.S.C.A. § 1151 was received by the RO in May 1991.  For 
claims under 38 U.S.C.A. § 1151 filed prior to October 1, 
1997, the statute provided, in part, that: Where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of hospitalization or medical or surgical 
treatment provided under any of the laws administered by the 
VA, and not the result of the veteran's own willful 
misconduct, and such injury or aggravation resulted in 
additional disability to the veteran, disability compensation 
benefits would be awarded in the same manner as if such 
disability or aggravation were service connected.

The regulatory framework developed by the VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior to 
November 1991, the VA had long interpreted 38 U.S.C.A. § 1151 
to require a showing of fault on the part of the VA where the 
occurrence of an accident to establish entitlement to 
compensation under § 1151 for adverse consequences of VA 
medical treatment based on the regulatory provisions found at 
38 C.F.R. § 3.358(c)(3), (4).  Those interpretations and the 
cited regulatory provision were invalidated by the Court.  
See Gardner v. Derwinski¸1 Vet. App. 584 (1991), aff'd sub 
nom Gardner v Brown, 5 F. 3d 1456 (Fed Cir. 1993); aff'd, 
Brown v. Gardner, 115 S. Ct. 552 (1994).  Accordingly, in 
March 1995, the VA published an interim rule amending 38 
C.F.R. § 3.358 to conform to the case law.  The amendment was 
made effective November 25, 1991, the date the initial 
Gardener decision was issued.  60 Fed. Reg. 14, 222 (March 
16, 1995).  The interim rule was later adopted as a final 
rule.  61 Fed. Reg. 25, 787 (May 23, 1996) (codified at 38 
C.F.R. § 3.358(c)).  Thereafter, Congress amended 38 U.S.C.A. 
§ 1151 to preclude compensation in the absence of negligence 
or other fault on the part of the VA or an event not 
reasonably foreseeable.  That amendment applied to claims 
filed on or after October 1, 1997.  Public Law No. 104-204, 
Section 422(a), 110 Stat. 2926 (September 26, 1996); 
VAOPGCPREC 40-97 (December 31, 1997).

As noted above, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed prior to the effective date of the 
amendments thereto.  Therefore, the 1997 statutory amendment 
and associated enabling regulations do not apply.  Under the 
statute and the opinion of the General Counsel cited above, 
this claim must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation, as most recently amended in 2004.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
would be required in order for this claim to be granted.

In this matter, the veteran clearly is placed at an advantage 
by having his claim decided under the previous provisions of 
the section 1151 statute, because that law, as interpreted in 
the Gardner litigation, did not require a showing of VA 
malpractice of some kind in order for the claimant to 
prevail.

Although the veteran may not need to show either fault by the 
VA or an intervening event not reasonably foreseeable, he 
must still present medical evidence of additional disability 
resulting from the VA hospitalization or medical or surgical 
treatment.  Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  
That is, he must not only submit evidence showing some type 
of injury due to VA medical care, he must submit sufficient 
evidence of a causal nexus between that injury and his 
current disability.  Wade v. West, 11 Vet. App. 302, 305 
(1998).

Thus, the only issue before the Board is whether the veteran 
has suffered additional disability of the right hand as the 
result of VA hospitalization and medical treatment in 
February 1991.

Pertinent medical records indicate that February 1991 the 
veteran fractured his right fourth metacarpal and was seen in 
the VA medical center in Phoenix.  On February 20, 1991, he 
underwent open reduction internal fixation of the right 
fourth metacarpal with iron rodding placement.  He developed 
pain and swelling and was seen in the VA medical facility 
repeatedly until July 1991.  An August 1991 VA examination 
report reflects right hand swelling, pain and tenderness with 
decreased grip.  The VA medical records further reveal that 
in October 1991, he underwent surgical repair of a right 
fourth metacarpal fracture.

Entitlement to compensation under 38 U.S.C.A. § 1151 requires 
a showing of current additional disability resulting from VA 
treatment or hospitalization.  The Board, therefore, finds 
that the veteran should undergo an examination by a 
specialist in orthopedics in order to determine whether he 
currently has additional disability of the right hand which 
can be reasonably related to the February 1991 surgery during 
VA hospitalization.

Finally, the veteran also seeks service connection for PTSD.  
An appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2005).

A claimant's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991). See also 38 C.F.R. § 
20.202.  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the claimant, or within the remainder of the one- 
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

In this case, in a June 2002 rating decision, the RO denied 
the veteran's claim for service connection for PTSD.  The RO 
notified the appellant of that decision by letter of June 11, 
2002.  While an NOD was received on August 5, 2002, a SOC was 
not issued until January 18, 2003.  The RO received a signed 
VA Form 9 from the veteran that was dated September 1, 2003, 
although it was not date stamped with the day of receipt.  It 
does not appear that there is any correspondence from either 
the appellant or his representative that may be construed as 
a timely Substantive Appeal, or a timely request for an 
extension of time to file a Substantive Appeal.

The Board notes that because the RO has not considered the 
question of whether a timely substantive appeal as to the 
denial of the matter on appeal, the appellant and his 
representative have not been furnished the pertinent legal 
authority governing the question of timeliness of the 
substantive appeal, and afforded the opportunity to provide 
written or other response.  Accordingly, the RO should 
adjudicate the question of whether a timely substantive 
appeal was filed, in the first, instance, to avoid any 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should contact the Social Security 
Administration and request copies of the 
administrative decision and all medical 
records considered in the veteran's claim 
for SSA disability benefits (and any 
subsequent disability determination 
evaluations).  All records obtained 
should be associated with the claims 
file.  If these records are not 
available, certification of such should 
be placed in the record.

2.	The RO should obtain from the VAMC in Los 
Angeles, California, complete records of 
the treatment afforded the veteran since 
December 1996.  Compete records from the 
Phoenix, Arizona, VAMC since January 2003 
should also be obtained.  If any of these 
records are not available, certification 
of such should be placed in the record.

3.	The RO should locate the veteran's signed 
substantive appeal (VA Form 9) received 
on February 9, 2004 regarding his claim 
for benefits pursuant to 38 U.S.C.A. 
§ 1151 and associate it with claims 
files.  (If, and only if¸ the veteran's 
appeal is not located, should he be 
provided with a supplemental statement of 
the case regarding the issue of the 
timeliness of the receipt of his 
substantive appeal, as described in #5, 
below.)

4.	The veteran should be afforded a VA 
examination by an orthopedic specialist 
to determine the nature and etiology of 
any low back disorder, right hand injury, 
and any bilateral hand arthritis and 
cervical spine disorder, found to be 
present.  Any indicated tests or studies 
should be conducted and all clinical 
findings reported in detail.  The claim 
folders must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  

a.	The examiner should render an 
opinion as to the nature of any 
currently diagnosed low back 
disorder, and whether it is at 
least likely as not (more than a 
50-50 probability) that such 
disorder is related to service, 
to include the veteran's being 
assaulted during one of his 
periods of service, or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 
50-50 probability).  

b.	The examiner should also 
determine the nature and etiology 
of any diagnosed bilateral hand 
arthritis and cervical spine 
disorder found to be present.  

i.	if any bilateral hand 
arthritis or cervical spine 
disorder is diagnosed, the 
medical specialist should 
assess the nature, severity, 
and manifestations of any 
bilateral hand arthritis or 
cervical spine disorder 
found to be present.
 
ii.	 The medical specialist is 
requested to render an 
opinion as to whether it is 
at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that 
any currently diagnosed 
bilateral hand arthritis or 
cervical spine disorder was 
caused by military service, 
including findings noted in 
the service medical records, 
or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).

iii.	The physician should proffer 
an opinion, with supporting 
analysis, as to the 
likelihood that the 
veteran's bilateral hand 
arthritis was caused or 
aggravated by his service-
connected left elbow 
fracture residuals, or that 
the cervical spine disorder 
was caused or aggravated by 
the veteran's service-
connected head injury 
residuals.  The degree of 
bilateral hand arthritis 
that would not be present 
but for the service-
connected left elbow 
fracture residuals, and the 
degree of cervical spine 
disorder that would not be 
present but for the service-
connected head injury 
residuals, should be 
identified. 

c.	Assuming that the veteran has 
perfected his appeal regarding 
his claim for benefits for a 
right hand injury pursuant to 
38 U.S.C.A. § 1151, and that his 
VA Form 9 is associated with the 
claims files, the examiner is 
requested to describe all 
manifestations of any right hand 
injury found to be present.  If a 
right hand disability is found, 
the examiner must render an 
opinion as to whether it is as 
likely as not (i.e. to at least a 
50-50 degree of probability) that 
such disability is the result of 
the veteran's hospitalization and 
open reduction internal fixation 
of the right fourth metacarpal 
with iron rodding placement in 
February 1991, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The extent of any 
increased disability which 
otherwise would not have occurred 
should be described to the extent 
possible.  The examiner is 
particularly requested to address 
whether it is at least as likely 
as not that the veteran sustained 
additional disability to his 
right hand not shown to be due to 
his own willful misconduct, as a 
result of VA treatment from 
February to July 1991.  

NOTE:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

A rationale should be provided 
for all opinions expressed.  The 
veteran's medical records should 
be made available to the examiner 
prior to the examination, and the 
examination report should 
indicate if the examiner reviewed 
the veteran's medical records. 

The RO must advise the veteran that 
the examination is critical to his 
claims, and of the consequences in 
the event that he fails to report.

5.  The RO should review the claims file 
for the purpose of determining whether 
the veteran submitted a timely 
substantive appeal with regard to the 
issue of entitlement to service 
connection for PTSD.  If the decision is 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case on the issue of 
timeliness of the appeal concerning this 
claim, and give them an opportunity to 
respond.  (If the veteran's substantive 
appeal cannot be located with regard to 
his claim for benefits for a right hand 
injury pursuant to 38 U.S.C.A. § 1151, he 
should also receive a SSOC on the issue 
of the timeliness of the appeal regarding 
this claim, too.)

6.  The RO should then re-adjudicate the 
claims of entitlement to service 
connection for a back disorder, bilateral 
hand arthritis as secondary to service-
connected left elbow fracture residuals, 
and cervical spine disorder as secondary 
to service-connected head injury 
residuals.  If any claim remains denied, 
the RO should issue an appropriate SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
for response should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


